Citation Nr: 0942995	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-12 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to June 
1978.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which determined that new and material evidence had not been 
submitted to reopen a previously denied claim for service 
connection for schizophrenia.  

In March 2009, the Veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  After the hearing, 
the Veteran submitted additional evidence to the Board, along 
with a waiver of initial RO review of this evidence.  The 
Board accepts this additional evidence for inclusion in the 
record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Procedurally, the Board notes that in February 1993, the Waco 
RO denied the claim for entitlement to service connection for 
chronic undifferentiated schizophrenia.  A subsequent 
November 2002 rating decision also denied the claim, finding 
that new and material evidence had not been presented.  The 
Veteran did not appeal, and therefore, the rating decisions 
are final decisions.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
initiated within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2008).  If 
a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  However, if, after VA issues a decision on a claim, 
it receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file at the time of the prior 
decision, VA is required to reconsider the claim without 
regard to the provisions relating to new and material 
evidence.  38 C.F.R. § 3.156(c)).  In this case, the 
Veteran's service personnel records have been associated with 
the claims file that had not been considered by the RO in its 
February 1993 and November 2002 rating decisions.  (The Board 
notes that the RO did consider the new records in a September 
2007 supplemental statement of the case.)  Specifically, the 
service personnel records show that action was initiated to 
discharge the Veteran because of his inability to adjust 
socially and emotionally to military life.  Because these 
records are relevant to the issue on appeal, the Board will 
reconsider and evaluate the Veteran's claim for service 
connection on the merits, rather than characterizing it as a 
claim to reopen.

The Board must remand the claim.  The RO adjudicated the 
instant claim as one to reopen, denied reopening, and did not 
consider the claim on the merits.  In light of the Board's 
determination that additional service department records have 
been associated with the file, the claim should be 
reconsidered on the merits.  The RO must be given the 
opportunity to consider this issue in the first instance to 
ensure that the appellant is not prejudiced.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-93 (1993).

The Board finds that additional development is warranted.  
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
has not been afforded a VA examination to assess the 
likelihood that schizophrenia began in service.  In order to 
properly assess the Veteran's claim, a VA examination should 
be accomplished.  This is especially important in light of 
the service personnel records noted above.

The Veteran contends that the current psychiatric symptoms 
first manifested in service.  His psychiatric evaluation was 
noted as normal on the medical examination dated in February 
1978 and a Report of Mental Status Evaluation dated in June 
1978.  Post-service records include a diagnosis of chronic 
schizophrenia and subsequent treatment for a psychiatric 
disorder.  See VA examination dated in 1992, VA medical 
records, and private treatment records from Metrocare 
Services.  

At the hearing, the Veteran reported that he did not have any 
psychiatric problems before service and that within a year or 
two after service, he began receiving treatment from VA 
medical centers for his psychiatric symptoms.  The Veteran is 
competent to report symptoms and a continuity of 
symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); 
Charles v. Principi, 16 Vet. App. 370 (2002).  A veteran's 
statement of continuity of symptomatology since service can 
serve to satisfy the requirement for competent evidence that 
the disability may be related to service.  See Duenas, supra; 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

While there is no evidence of treatment in service for a 
psychiatric disorder, the service personnel records show that 
the Veteran was discharged due to his inability to adjust 
socially and emotionally to military life, and the Veteran 
has testified that he first had psychiatric symptoms during 
service, which have continued since that time.  Post-service 
medical records reflect that he has been diagnosed with 
schizophrenia.  The Board finds that a VA examination is 
needed to obtain a medical opinion as to whether any current 
psychiatric disorder is related to military service.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, records on file indicate that the Veteran is in 
receipt of Social Security Administration (SSA) benefits.  
The Board notes that there are no records from the SSA in the 
claims folder.  VA's duty to assist the Veteran extends to 
obtaining relevant government records, including the 
underlying medical treatment records used in SSA 
determinations.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  "As part of the Secretary's obligation to review a 
thorough and complete record, VA is required to obtain 
evidence from the Social Security Administration, including 
any decisions by the administrative law judge, and to give 
that evidence appropriate consideration and weight."  Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).

The Board also notes that the Veteran has identified VA 
treatment records that have not been associated with the 
claims file which may also affect the outcome of this claim.  
According to the March 2009 hearing, the Veteran indicated 
that he had received treatment at a VA facility a year or two 
after service.  In his original 1992 claim, the Veteran 
reported that he was treated for his nerves and other 
conditions at the Dallas VA Medical Center (VAMC) since 1981.  
A VA examination report dated in 1992 also notes that the 
Veteran reported VA treatment in 1981 and that VA hospital 
records reflected that the Veteran was seen in 1985 for 
psychiatric complaints.  These records are not on file.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO/AMC should 
attempt to obtain these records.  38 U.S.C.A. § 5103A(c) 
(West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should also obtain details 
of any SSA disability claim, past or 
present.  The RO should then contact the 
SSA and obtain any records, including 
medical records, that are potentially 
related to the Veteran's psychiatric 
disorder.  All attempts made should be 
documented and placed in the claims file.

2.  The RO/AMC should contact the Veteran 
and ask him to identify any VA or private 
facilities where he was treated for a 
psychiatric disorder throughout his life.  
Obtain any of the Veteran's psychiatric 
treatment records not already on file and 
associate them with the claims file.  If 
any records are unavailable, a notation to 
that effect should be made in the claims 
file.  In particular, the RO/AMC should 
attempt to obtain any available records of 
the Veteran's treatment for any 
psychiatric disorder at the Dallas VAMC 
from 1978 to the present, that are not 
already on file.

3.  After securing any additional records 
the Veteran may have identified, the 
Veteran should be scheduled for a VA 
psychiatric examination to determine 
whether his current schizophrenia is 
attributable to his active military 
service.  All necessary tests should be 
conducted, and the examiner should review 
the claims file, including a copy of this 
remand.

The examiner is requested to, among other 
things, obtain a detailed history of the 
Veteran's symptoms as observed by him and 
others since service, review the record, 
and provide an opinion as to the medical 
probabilities that the Veteran currently 
suffers from schizophrenia that is 
traceable to his military service.  

Specifically, the examiner should opine as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of approximately 50 percent), 
or less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
schizophrenia is related to his military 
service.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  The RO/AMC should ensure 
that the examination report complies with 
this remand and the questions presented in 
its examination request.  If the report is 
insufficient, it should be returned to the 
examiner for corrective action.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2008).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claim for 
service connection on the merits.  If the 
benefits sought are not granted, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


